DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments filed on 9/7/22. Claims 1 – 13 have been amended. Claims 1 – 13 are pending in the current application. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cantor (U.S. 2012/0220377) in view of Rathod (U.S. 20180350144). 
Regarding claims 1 – 13, , Cantor discloses a non-transitory computer readable medium storing instructions executable by a computer, (“The CPU may comprise data processor adequate to execute program components for executing user and/or CMMG-generated requests”, par. 0052), an obtaining unit that obtains item possession information indicating whether or not a player possesses a first item, which can be obtained by executing predetermined processing in a game, first item information indicating the first item managed in association with the processing, and executable processing information indicating the processing that can be executed by the player, (“In one embodiment, the user may gain access to the content item by sending requests for help to a set of crew members 120. As crew members respond, a progress bar 150 dialog may indicate the progression towards obtaining access to the restricted content item”, par. 0019 and fig. 1), and determining, on the basis of the item possession information, that the player does not possess the first item and it is determined, on the basis of the first item information and the executable processing information, that the player can execute processing by which the first item can be obtained, (“In one embodiment, the user fills the progress bar 170 and the game unlocks the content item 180 for user access”, par. 0019 and fig. 1 parts 170 and 180). 
Cantor, however, is silent on the issue of processing playable quest information. In a related art, Rathod discloses a non-transitory computer readable medium storing instructions executable by a computer, (fig. 1), wherein Rathod further discloses processing playable quest information, (“playing of particular type of game or quest or mission in game”, par. 0339), and generating, in response to determining that the player does not possess the equipment item and determining that the player can execute processing to obtain the equipment item, a display screen that is output on a display of a terminal, wherein the display screen comprises an image indicating an availability of the equipment item in response to the player performing the predetermined quest, (“In an embodiment as per defined required rules 376 associated with real world object 325, due to limited number of availability of virtual objects within particular duration associated with particular place, user or player 805 needs to visit virtual object associated place as quickly as possible before other players reach there and get or collect virtual object 851 and associated virtual money 852. Rules may comprise limited number of virtual objects within particular period, need particular level to collect particular type of virtual objects, need particular number of contacts to get virtual objects, need particular number of (e.g. at least 2 team) to compete and then get, decipher clue to unlock, scan particular number of objects (e.g. 5) in particular place or pre-defined geofence boundary within particular period to get virtual objects (e.g. User [Y] conducts augmented reality scanning of particular food item then server identifies said scanned particular food item and if available displays associated virtual object”, par. 0242). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Rathod into the art disclosed by Cantor in order to provide a contextually intelligent communication system and processes acquire and processes data on the current context of a user who is using a connected mobile communication device, as disclosed by Rathod, (par. 0010). 
Response to Arguments
Applicant’s arguments with respect to claims 1 – 13 have been considered but are moot based on new grounds of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715